GRAVES, Judge.
This is an appeal from an order of the Judge of the Criminal District Court No. 2 of Dallas County, remanding relator to the custody of the sheriff of said county to be delivered by him to an agent from the State of Wisconsin pursuant to an extradition warrant issued by the Governor of this state upon the requisition of the Governor of Wisconsin, in which state relator is charged with the crime of robbery.
The record is before this court without a statement of facts or bills of exception, in the absence of which no question is presented for review.
The judgment of the trial court is affirmed.